FERNANDEZ, Circuit Judge,
Concurring and Dissenting.
I agree that Federal loses the paragraph 3.1(C) agon, but it seems plain to me that the construction of that provision was subject to a good faith dispute. See, e.g., Board of Managers of Yardarm Condominium II v. Federal Ins. Co., 247 A.D.2d 499, 669 N.Y.S.2d 332, 333 (N.Y.App.Div.1998). Therefore, I dissent on the tort issue because I would hold that as a matter of law Federal did not commit a tortious breach of the covenant of good faith and fair dealing by taking the position it did. See Guebara v. Allstate Ins. Co., 237 F.3d 987, 992 (9th Cir.2001); Congleton v. Nat’l Union Fire Ins. Co., 189 Cal.App.3d 51, 59, 234 Cal.Rptr. 218, 222 (1987).